Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2020

                                       No. 04-20-00340-CV

                         IN THE INTEREST OF A.R., JR., A CHILD,


                  From the 293rd Judicial District Court, Zavala County, Texas
                              Trial Court No. 18-03-14124-ZCV
                          Honorable Maribel Flores, Judge Presiding


                                          ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed
a notification of late record informing the court that the reporter’s record has not been filed
because appellant has failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1). The
court reporter’s notification of late record also states appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record. However, the clerk’s record in
this appeal indicates appellant was found indigent in the lower court.

        We, therefore, ORDER appellant to file written proof to this court on or before August
17, 2020 that he has filed a designation of record with the court reporter. See TEX. R. APP.
P. 34.6(b)(c). If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty days from the date of this order, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c)


                                                      ________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court